Reyna, Circuit Judge.
Crossroads Systems, Inc. (“Crossroads”) appeals from the Patent Trial and Appeal Board’s (“PTAB”) inter partes review (“IPR”) decisions finding claims 1, 2, 4, 5, 10, 11, 13, and 14-39 of U.S. Patent No. 7,051,147 (“147 patent”) unpatentable as obvious.
Our decision today in Crossroads Systems, Inc. v. Cis-co Systems, Inc. et al., Nos. 2016-2017, -2026, and -2027, addresses. largely the same arguments and finds *666the same claims of the ’147 patent to be unpatentable. For the reasons articulated in that decision, here too we affirm.
These two appeals further argue that the PTAB erred in finding certain claims obvious over a combination of U.S. Patent No, 6,219,771 (“Kikuchi”) and other references. This is an independent ground of obviousness. Because we have already-found these claims obvious based on other references, we need not reach these arguments.
AFFIRMED
Costs
Each party to bear its own costs.